Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-16 and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "each of the plurality of colors corresponding a respective color data" in claims 1 and 16 is a relative term which renders the claim indefinite.  The term "a respective color data" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear that a respective color data refers to. The cited limitation should read “a respective same color data”
For example, Claim 1 should read… extract a plurality of colors from the received image, each of the plurality of colors corresponding to a respective same   color data, when a number of   pixels in the received image including the same respective color data is greater than or equal to a predetermined number (emphasis added) as specified in paragraph [62-63]. For example, the controller 130 may determine the color to be extracted from the image based on the number of pixels having the same color data [62]…when the number of pixels having the same color data is equal to or greater than a predetermined number, the controller 130 may extract the color corresponding to the corresponding color data from the image [63] .

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 14, 16, 18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2008/0036776), in view Kuwabara et al. (US 2019/0110035), hereinafter Kuwabara, in view of Ishida (US 2013/0147860).
 In reference to claim 1, Han discloses a display apparatus in Figs 1 and 2 comprising:
communication circuitry (202) configured to communicate with an external device (external camera 201b); a display (Fig. 1); and a controller (203 and 204) configured to:
control the communication circuitry (202) to receive, from the external device, and image (101) of an area around the display apparatus in Fig. 1, captured by the external device (camera 201b in Fig. 2)
generate an image (803 in Fig. 8) based on the plurality of color extracted from the received image (paragraphs [61] and [64-65]); 
control the display to display the generated image (803), see paragraph [74] .
Han discloses extracting a plurality of colors from the received images (paragraph [43]) and generating an image based on the plurality of color extracted from 
Han does not disclose wherein the number of pixels in the received image including the respective color data greater than or equal to a predetermined number
However, in the same field of endeavor, Kuwabara discloses a display device (18) having a control circuitry (11 and 15) in Figs. 2 and 3 to receive surrounding visual information from the paired an external camera (13), and wherein the number of pixels in the received image including the respective color data greater than or equal to a predetermined number (determines that the hue is close to yellow in the case that the number of pixels satisfying 1.1<R/G<=1.3 is greater than or equal to a predetermined value, and determines that the hue is close to green in the case that the number of pixels satisfying R/G<=1.1.  is greater than or equal to a predetermined value; see paragraph [50]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to extract the color values in the received image taken from the external device based on the predetermined number of pixels  in Han as taught by Kuwabara to provide hue stabilization performed by luminance correction of the captured image (paragraph [4]).  
Han does not disclose but in the same field of endeavor, Ishida discloses the controller configured to control the communication circuitry (45) to perform pairing of the display apparatus with the external device (3);

It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to configure the controller to control the communication circuitry in Han as taught by Ishida to transmit a capture request signal to the external capturing device and receive the image signal of the captured image for system to analyze and extract information from the captured image (paragraph [73]).

In reference to claim 2, Han (Fig. 1) and Ishida (Fig. 1) discloses the image (102 of Han; and 1 of Ishida) received from the external device, camera, an image including the display apparatus.
 
In reference to claim 4, Ishida discloses the controller is configured to extract a color corresponding to a first color data when the number of pixels in the received image including the first color data is greater than or equal to a predetermined number (in the case that the control section 40 extracts a region in which a predetermined number or more of pixels having uniform luminance or color are present continuously in the horizontal direction and in the vertical direction, that is, a uniform region of a predetermined size or more, the control section 40 may judge that the number is equal to or more than the predetermined threshold value p and may judge that the region can be used for calibration (paragraphs [95], and [98]).

In reference to claim 5, Ishida discloses the controller is configured to classify the color data into at least one group based on color data of the plurality of colors extracted from the received image, and to select the plurality of colors to be applied to the plurality of layers based on a result of the classification (FIGS. 5 to 8 are explanatory views showing examples of calibration images produced by the calibration image producing section 401.  In each figure, a frame image in the content data, serving as a base for calibration image production, is shown in the upper part, upper layer, and a calibration image to be produced using the frame image is shown in the lower part, lower layer.  Each shows an example of a calibration image that is produced with respect to the respective RGB values in the case that 8-bit RGB values are divided (classified)  into four predetermined monochrome levels of (255, 255, 255), (170, 170, 170), (85, 85, 85), and (0, 0, 0); see paragraphs [97-101]). 

In reference to claim 6, Ishida discloses the controller is configured to compare the color data of each of the first color (color to be displayed) and a second color extracted from the received image (measurement value from the block of image), and to classify the first color and the second color into the same group (equal or less than a threshold value; step 704) based on a result of the comparison (step 703); see paragraphs [125-126]).

In reference to claim 14, Ishida discloses configured to apply a predetermined weighted value (luminance to be displayed)  to each of the plurality of layers (the control section divided each of the obtained captured images into block images according to 

Claims 16 and 18 are method claims associated with apparatus claims 1, and 5; and therefore, are rejected as the same reason as set forth above.
In reference to claims 21 and 22, Kuwabara discloses the image received from the external device is an image not including the display apparatus, for example the image of surrounding the vehicle (paragraph [64]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, Kuwabara and Ishida in view of Beon et al. (2018/0342224), hereinafter Beon.
In reference to claim 15, Han discloses an input device having as illustrated as  buttons in the device with the image 103 in Fig. 1; and Ishida discloses the input device (25) for receiving user input (the reproduction/stop switch is a switch for the operator to instruct the reproduction/stop operation of content and is a switch for starting/stopping the input of an image…) the combination of Han, Kuwabara and Ishida does not disclose but in the same field of endeavor, Beon discloses an input device configured to  user input.  In general, the reference data may be a value for R, G, B constituting the subpixel, but is not limited thereto.  In addition to the values for R, G and B, values for W (white) and values for Y (yellow) values, etc. can be further included (paragraphs [55] and [60]).
 It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the input device to receive from the user for color data applied to the regions in the combination of Han, Kuwabara and Ishida as taught by Han so that the user can directly calibrate the color parameters to the display apparatus

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2008/0036776), Kuwabara, and Ishida (US 2013/0147860) in view of Ikeda (2015/0109533).
In reference to claim 10, the combination of Han, Kuwabara and Ishida does not disclose but in the same field of endeavor, Ikea discloses to determine a group to be assigned to a middle region (written input image by user: letter B in Fig. 11) based on a saturation of the group (on the basis of the middle saturation value of 0.5, photographed image processing section 43 specifies a third region (dull region) that has a saturation to select a color to be applied to the middle region (901 of the writing image in Fig. 11) based on the color included in the determined group (photographed image processing section 43 detects a difference: hereinafter referred to as "color difference" between the background color in an input image (letter B), and the color of projection surface 200 in a photographed image. Photographed image processing section 43 generates a corrected image by correcting the color of the input image or the photographed image (for example, photographed image) so as to reduce the difference in a color of a predetermined region; see paragraphs [52-53]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to determine a group to be assign for a region based on the saturation of the group and to select a color to applied to the region based on the color included in the group in the combination of Han, Kuwabara and Ishida for correcting the color of the input image or the photographed image so as to reduce the difference, and generates a recorded image by superimposing the corrected image on the remaining input image or the photographed image (see abstract). 
Claim 20 is the method claim associated with apparatus claim 10; and therefore, are rejected as the same reason as set forth above.

Response to Arguments
Applicant’s arguments, pages 7-9 of the Remarks filed on November 12, 2020, have been fully considered but they are directed to the amended independent claims 1 and 16, and therefore, are moot in view of the new ground of rejection as discussed above. For example, Kuwabara in view of Han and Ishida discloses the display (18) pairs with and external device (13) to receive an image of surrounding the display and the number of pixels in the received image including in the respective color data is greater than or equal to a predetermined number (paragraph [50]).
	Therefore, the Rejection is maintained.
 
Allowable Subject Matter
Claims 7-9, 11-13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests the specific limitations as in claims 7-9, 11-13, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /DUC Q DINH/            Primary Examiner , Art Unit 2692